DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The amendments of 2/26/2021 have been entered. The amendments have overcome the 112(b) rejections of the Office Action of 11/24/20. The examiner notes that the drawing objections are maintained as no amended drawings have been presented and applicant is respectfully reminded that objection to the drawings will not be held in abeyance.

Applicant's arguments filed 2/26/21 have been fully considered but they are not persuasive. The claims in question were rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shahipassand (US 20170122043 A1). 
	Applicant contends that the newly amended limitations are not taught by the prior art. The examiner respectfully disagrees and contends that the newly amended feature is taught in at least one of two ways:
	First, the examiner notes that tabs 117 in Fig 3 can be construed as the recited "integral pivot arms", as the tabs are on opposing sides of the carriage and are provided on the torsion rod 115 which defines the carriage axis. Para 0045, indicates that “one or more tabs 117 […] allow transfer of torsional forces between stabilizer body 109 and antirotation pads 111” (i.e. the tabs permit the pivotable movement of the pad).
	The 
	“The expression “integral” has a somewhat broad connotation and is not necessarily restricted to a one-piece article.” In re Kohno 55 CCPA 998, 391 F.2d 959, 157 USPQ 275 (CCPA 1968)
	“The term "integral" may be construed as relatively broad as is shown for example, by Henderson v. Grable, 339 F.2d 465, 52 CCPA 920, and In re Larson, 340 F.2d 965, 52 CC PA 930.” In re Dike, 55 CCPA 1172, 394 F.2d 584, 157 USPQ 581 (CCPA 1968)
	"Although they are not structurally integral, the wall is rigidly secured to the housing, and therefore are integral in a functional sense." In re Clark, 41 CCPA 974, 214 F.2d 148, 102 USPQ 241 (CCPA 1954) 

	Second, under a narrower interpretation, the carriage is shown to have “integral pivot arms on opposing sides thereof for providing a carriage axis” which are shown in the annotated Figure 15, provided below the rejection of claim 1, as being formed as a unitary piece as carriage body as 601. The piece receives torsion rod 115 through it and thus is used to provide a carriage axis. 

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Claims 9 and 10 recite that, “the anti-rotation member is selected from the group consisting […] a leaf spring mechanism and an elastomer mechanism” and “the anti-rotation member is selected from the group consisting of a hydraulic mechanism and an electromagnetic mechanism”. Therefore, No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended”. If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) (2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7-8, and 11-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shahipassand (US 20170122043 A1).

Regarding claim 1, Shahipassand teaches an anti-rotation system, comprising: 
a housing defining a longitudinal axis (Fig 13, housing 101 has a longitudinal axis running along the length of the tool); and 
a carriage mounted within the housing (Fig 13, pads 600 has a carriage 601 (labelled in Fig 15) shown within the tool housing 101; the examiner notes that although the embodiment of Fig 13 is relied upon, the principle of operation of the pad/carriage is illustrated in addition detail with reference to Figures 2-6), the carriage including at least one anti-rotation blade configured to engage a formation and resist rotation of the housing weather the longitudinal axis (Fig 13, carriage has at least one anti-rotation blade 603; Para 0052, “rollers 603 rotatably coupled to pad bodies 601 adapted to contact the surrounding wellbore 10” and are a part of “antirotation stabilizer 101”, the blades are further anti-rotation by virtue of their formation contact and the frictional forces that they would exert to resist rotation) and integral pivot arms on opposing sides thereof for providing a carriage axis (Para 0045, Fig 3, there are tabs 117/pivot arms on the opposing ends of torsion rod 115 which defines the carriage axis; “one or more tabs 117 […] allow transfer of torsional forces between stabilizer body 109 and antirotation pads 111” i.e. the tabs permit the pivotable movement of the pad; these are integral for the reason(s) discussed in the response to arguments and not repeated again here. Additionally and/or alternatively pivot arms which are shown in the annotated Figure 15 which are formed as a unitary piece with 601, also addressed in additional detail in the response to arguments.), wherein the carriage is configured to rotate about the carriage axis and tilt the at least one anti-rotation blade from a first extended position to a second at least partially retracted position (Para 0043, the carriage/body as defined rotates about an axis defined by torsion bar 115 shown in Fig 3. As seen in Fig 4, the carriage/body is in a retracted position and then tilted to an extended position in Fig 5; Para 0044, “antirotation pads 111 may be retractable within recesses”).  

    PNG
    media_image1.png
    431
    599
    media_image1.png
    Greyscale

Regarding claim 2, Shahipassand further teaches wherein the carriage has pivot arms on opposing sides thereof for providing the carriage axis (Para 0045, Fig 3, there are tabs 117/pivot arms on the opposing ends of torsion rod 115 which defines the carriage axis; “one or more tabs 117 […] allow transfer of torsional forces between stabilizer body 109 and antirotation pads 111” i.e. the tabs permit the pivotable movement of the pad. Additionally and/or alternatively pivot arms are shown in the annotated Figure 15).  

Regarding claim 3 Shahipassand further teaches wherein the at least one anti-rotation blade rotates about a blade axis that is perpendicular to the carriage axis (Fig 15, as seen, the axis of rotation of the rollers 603/blade axis is perpendicular to the carriage axis defined by the bore of body 601).
  
(Fig 15, the blade axis would be the center of the roller which is seen as being spaced from the carriage axis as defined).  

Regarding claim 7, Shahipassand further teaches an anti-rotation member positioned within the housing proximate the carriage to resist rotation of the carriage (Para 0043, Fig 3, torsion bar 115 “Torsion bar 115 may be under torsional loading such that antirotation pads 111 are extended from recesses 113 into contact with the surrounding wellbore 10”, accordingly, the torsion bar in urging the pad 111/carriage outward would resist the rotation of the carriage when under torsional loading).  

Regarding claim 8, Shahipassand further teaches wherein the anti-rotation member is a torsional spring mechanism (Para 0045, “antirotation pad 111 to be under spring tension from the torsionally loaded torsion bar 115 when in the most extended position” in other words, torsion bar 115 provides a torsional spring force to the pad).  

Regarding claim 11, Shahipassand further teaches a pad body operable to maintain the carriage within the housing (Fig 3, Para 0045, “antirotation pad 111 may be retained within recess 113 by cover lock 129”).  

(Fig 3, Para 0045, “antirotation pad 111 may be at least partially pressed into recess 113 as cover lock 129 is installed” and as seen in the figure, the lock 129 is offset as the pad 111 is pressed inward relative to the lock 129).  

Regarding claim 13, Shahipassand further teaches one or more load springs operatively connected between the housing and the carriage to bias the carriage radially outward to the first extended position (Para 0045, “antirotation pad 111 to be under spring tension from the torsionally loaded torsion bar 115 when in the most extended position” in other words, torsion bar 115 provides a torsional spring force to the pad; as seen in Fig 3, torsion spring rod engages slots 119 and 123 of the housing to operatively connect the housing and the pad).  .  

Regarding claim 14, Shahipassand further teaches a bushing or bearing positioned between the one or more load springs and the carriage (Fig 3, there is a cylindrical body in which the torsion rod is received via opening 125. This cylindrical body is connected to pad/carriage 111 and bears the force from the rod 115 and thus constitutes a bearing).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shahipassand (US 20170122043 A1).

Regarding claim 5, while Shahipassand has a distance (see parent claim), Shahipassand is not explicit on wherein the distance (d) ranges from 3 mm to 25 mm.  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Shahipassand by having the distance (d) range from 3 mm to 25 mm since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In other words, narrowing a general condition taught by the prior art to a specific numerical value has been held to be an obvious variation thereof. In re Aller, 105 USPQ 233 and In re Boesch, 205 USPQ 215. Further, having the distance within the recited range would allow for the pad to have a desired relative extension and contact with the wellbore wall, while, minimizing this distance would reduce the torque on the carriage axis which would reduce the change of excessive torque on the axis, damaging the tool. 

Regarding claim 6, while it appears that the blade axis is radially outside of the carriage axis (Fig 15, the blade axis would be the center of the roller which as seen appears to be clearly radially spaced from the carriage axis as defined), however, Shahipassand is not explicit that the blade axis is radially outside of the carriage axis. 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Shahisand by having the blade axis is radially outside of the carriage axis since it has been held that rearranging parts of an invention in a manner which does not alter its operation involves only routine skill in the art. In re Japikse, 86 USPQ 70. Further, replacement of the blade axis radially outside the carriage axis would allow for the blade to have further reach relative to the carriage without requiring a blade that is excessively large and subject to increased torque and potential damage as a result. 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shahipassand (US 20170122043 A1), in view of Burton (US 4739843 A).

Regarding claim 9, Shahipassand is silent on wherein the anti-rotation member is selected from the group consisting of a coil spring mechanism, a leaf spring mechanism and an elastomer mechanism.  
	Burton teaches wherein the anti-rotation member is selected from the group consisting of a coil spring mechanism, a leaf spring mechanism and an elastomer mechanism (Fig 21, there is a coiled torsion spring 136 which is used to bias pad 130 radially outward).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by .  

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shahipassand (US 20170122043 A1), in view of Kulkarni (US 20110031025 A1).

Regarding claim 10, Shahipassand is silent on wherein the anti-rotation member is selected from the group consisting of a hydraulic mechanism and an electromagnetic mechanism.  
	Kulkarni teaches wherein the anti-rotation member is selected from the group consisting of a hydraulic mechanism and an electromagnetic mechanism (Fig 1, Para 0019, there is a force applying device 140ap/actuator which pivots the device outward and limits the retraction of pad 140af; “The actuator may be any suitable device, including, but not limited to, a hydraulic device, screw device, linear electrical device, an electromechanical device”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Shahipassand by having the anti-rotation member selected from the group consisting of a hydraulic mechanism and an electromagnetic mechanism as disclosed by Kulkarni because it is disclosed as a known alternative to providing forces to cause the pivoting movement of a pad.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE N YAO whose telephone number is (571)272-8745.  The examiner can normally be reached on typically 7:30am-5pm EST, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WASEEM MOORAD can be reached on 571-270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.N.Y./Examiner, Art Unit 3676

/BLAKE E MICHENER/Primary Examiner, Art Unit 3676